Citation Nr: 1712557	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee limitation of motion.

2.  Entitlement to a higher disability rating for right knee instability, evaluated as noncompensably disabling prior to July 3, 2013, and 10 percent disabling thereafter.   


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



REMAND

The Veteran served on active duty from March 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2014 rating decision, the RO granted a separate, 10 percent rating for right knee instability, which was awarded in addition to the Veteran's long-standing 10 percent rating for right knee limitation of motion.

The lengthy procedural history of this case was set forth in detail when the Board last remanded this claim in June 2016.  In short, the Board denied the Veteran's right knee increased rating claim in January 2015, and the Veteran appealed this denial to United States Court of Appeals for Veterans Claims (Court).  Pursuant to a subsequent Joint Motion for Partial Vacatur (Joint Motion), which was granted by a December 2015 Court Order, the parties to this appeal agreed that a the Board's denial of this increased rating claim should be vacated.  Upon return of this case to the Board, the Board remanded this case to obtain the Veteran's updated treatment records, and if those records reflected a material change in the Veteran's right knee disability since his prior VA examination in July 2013, to afford him a new examination.

The record reflects that the RO complied with the Board's June 2016 remand directives and obtained the Veteran's outstanding VA treatment records.  Further, upon review of those records, the RO determined that a new VA examination was indeed warranted, and the Veteran underwent this examination in November 2016.  However, pursuant to a recent precedential Court decision, the Board must obtain more detailed range of motion findings than those recorded in this examination report.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  
Accordingly, the case is REMANDED to obtain such findings, as well as the Veteran's recent, outstanding VA treatment records:

1.  Obtain the Veteran's VA treatment records dated from October 2016.

2.  Schedule the Veteran for a new VA examination to assess the current severity of the Veteran's right knee disability, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right knee symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right knees should be tested for pain on both active and passive motion (flexion and extension), in both weight-bearing and nonweight-bearing positions.

3.  Finally, readjudicate the Veteran's right knee disability increased rating claims.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

